Exhibit 10.1

AMERICAN MEDIA, INC.

EBITDA INCENTIVE PLAN

FY 2009

Michael Porche

 

I. General

 

  A. Only employees of American Media, Inc. (the “Company”) or its subsidiaries
who are selected by the President and CEO (the “Administrator”) shall be
eligible to participate in the Plan.

 

  B. The plan year shall be the Company’s fiscal year.

 

II. Target Incentive

Each participant will have an individualized determined salary base and target
incentive that is keyed to achieving the EBITDA target of the Company or, if
applicable, the business unit for which he/she is responsible (the “Statement”).

 

III. Payout for Achieving Profit Target

 

  A. Achieving 100% of EBITDA target will earn 100% of target incentive.

 

  B. Achieving less than 100% of the applicable target will earn a reduced
amount of the target incentive calculated as follows: If actual EBITDA is
between 98% and 100% of targeted EBITDA a payment of 95% of target incentive
will be made. No incentive payment will be made if less than 98% of the
applicable target is achieved.

 

IV. Calculating EBITDA

 

  A. EBITDA as used in this Plan shall be defined as net revenues from all
sources less the cost of goods sold and selling and general and administrative
expenses of DSI which includes any expense properly charged and applicable to
DSI and incurred in the normal course of business (including legal fees). In
calculating such EBITDA, all (i) Incentive Payments made under the DSI Net
Newstand Profit Plan, the DSI EBITDA Incentive Plan and any other Incentive Plan
and (ii) all commissions paid on advertising revenues shall be deducted.

 

  C. The Administrator, in his sole and absolute discretion, shall determine the
final EBITDA of DSI. The Administrator reserves the right to prevent any
short-term financial manipulation of any business unit that might adversely
affect its long-term health.

 

*** Selected confidential information has been omitted from this Exhibit 10.1
pursuant to a request for confidential treatment filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

  D. The Administrator may exclude extraordinary items and special situations
from the calculation of EBITDA.

 

  E. If extraordinary circumstances (such as market swings, management
restrictions, audit results or accounting procedure changes) should affect the
EBITDA of DSI, the Administrator may review those effects to ensure that their
impact is equitable to the participants and American Media, Inc. under the terms
of the Plan.

 

V. Administration

 

  A. Payments will be made once per year, usually during June following the end
of the Company’s fiscal year.

 

  B. Participants must be on payroll as of the last day of the Company’s fiscal
year to be eligible for payment of that year’s incentive.

 

  C. All participants shall understand that their effectiveness and cooperation
in implementing general management objectives such as EBITDA goals and setting
reasonable budgets and reforecast will have a direct bearing on their overall
job evaluation leading to subsequent year salary increases, target incentive
payout amount and eligibility for promotion.

 

  E. Participation in this Plan does not constitute any form of guarantee of
employment.

 

  F. As a condition to participating in the Plan, each Participant agrees that
(i) he shall not disclose any confidential information regarding the Company or
its affiliates and (ii) shall not write, speak or give interviews, directly or
indirectly or on or off the record, about the Company and its affiliates or his
employment by the Company and its affiliates. For this purpose, “confidential
information” means any non-public information regarding the Company, its
affiliates or their employees, business or operations.



--------------------------------------------------------------------------------

American Media, Inc.

EBITDA Incentive Plan

Fiscal 2009

American Media, Inc.

 

Name:   Mike Porche

 

EBITDA Target

   DSI       $   ***                 Total       $ ***             

Target Incentive

      At 100% of EBITDA Target    $ 87,500.00

EBITDA Less than Applicable EBITDA Target:

If actual EBITDA is between 98% - 100% of the EBITDA target, Executive will
receive 95% of the target incentive.

 

/s/ David Pecker

    

/s/ Michael Porche

David Pecker      Mike Porche

 

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 